DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the detail of the diagram of a control system according to the invention as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: in claim 14, all the module and controller are lacking of structural relationship with each other as well as with the forklift, they could be either locally installed on the vehicle or remotely operational within the system.
Claims 15-26 are rejected for being dependent claims to the previously rejected claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 5469356, hereinafter Hawkins) in view of Samakwong et al. (2016 International Electrical Engineering Congress, hereinafter Samakwong).
Regarding claim 14, Hawkins teaches a control system for a lift truck vehicle, the system comprising: 
human-control devices generating manual guidance signals for actuators of the vehicle, the devices including a hydraulic steering system (See at least Hawkins: Col. 3, lines 1-20; Col. 5, lines 20-30); 
a control module including an automatic-control submodule generating autonomous guidance signals intended for one or more actuators of the vehicle, depending on setpoint signals (See at least Hawkins: Fig. 2; Col. 4, lines 16-30); 
a switching module designed to select one or more manual guidance signals and/or one or more autonomous guidance signals (See at least Hawkins: Col. 5, lines 44-53); 
an electrohydraulic valve enabling conversion of a guidance signal from the automatic- control submodule into a signal intended for the hydraulic steering system (See at least Hawkins: Col. 4, lines 56-67); and…
an on/off controller, and means for activation of … and the on/off controller, depending on a speed threshold of the lift truck vehicle (See at least Hawkins: Col. 5 line 54- Col. 6 line 10).
Yet, Hawkins does not explicitly teach:
a servo controller of the electrohydraulic valve comprising a proportional-integral controller… the proportional-integral controller…
However, in the same field of endeavor, Samakwong teaches:
a servo controller of the electrohydraulic valve comprising a proportional-integral controller… the proportional-integral controller (See at least Samakwong: Abstract) …
It would have been obvious to one of ordinary skill in the art to include in a control system for a lift truck vehicle of Hawkins with servo controller as taught by Samakwong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will ease implementation and improve efficiency.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Samakwong as applied to claim 14 above, and further in view of Salib et al. (US 20040024504, hereinafter Salib).
Regarding claim 15, Hawkins in combination with Samakwong teaches the system according to claim 14.
Yet, Hawkins in combination with Samakwong does not explicitly teach:
wherein the speed threshold is fixed at 2 m/s.
However, in the same field of endeavor, Salib teaches:
wherein the speed threshold is fixed at 2 m/s (See at least Salib: Fig. 8; Para. 0278) …
It would have been obvious to one of ordinary skill in the art to include in the system of Hawkins in combination with Samakwong with speed threshold as taught by Salib since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will activate certain function at a setpoint.

Claims 16, 17, 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Samakwong as applied to claim 14 above, and further in view of Poeppel (US 20180356817, hereinafter Poeppel).
Regarding claim 16, Hawkins in combination with Samakwong teaches the system according to claim 14. Hawkins further teaches:
a detection module for detecting an environment of the vehicle (See at least Hawkins: Fig. 1; Col. 3, lines 1-20; Col. 5, lines 20-30); and
a navigation module generating guidance setpoint signals, depending on a received instruction (See at least Hawkins: Fig. 1; Col. 3, lines 1-20; Col. 5, lines 20-30),
wherein the control module includes an assisted-control submodule … depending on the manual guidance signals and on information from the detection module and/or on the guidance setpoint signals (See at least Hawkins: Col. 3, lines 1-20; Col. 5, lines 20-30; Col. 3, lines 31-37), and
wherein the switching module is designed to select … (See at least Hawkins: Col. 5, lines 44-53).
Yet, Hawkins in combination with Samakwong does not explicitly teach:
…generating corrected manual guidance signals …
…corrected manual signals…
However, in the same field of endeavor, Poeppel teaches:
…generating corrected manual guidance signals …
…corrected manual signals (See at least Poeppel: Para. 0041) …	
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Hawkins in combination with Samakwong, to incorporate corrected manual signals, as taught by Poeppel, for the benefit of increasing driving quality (see at least Poeppel: Para. 0041).

Regarding claim 17, Hawkins in combination with Samakwong and Poeppel teaches the system according to claim 16. Hawkins further teaches:
wherein the switching module selects the handling signals as a function of four operating modes: 
a manual mode in which only the manual guidance signals are selected; 
a completely automatic mode in which only the autonomous guidance signals are selected (See at least Hawkins: Fig. 2; Col. 4, lines 16-30; Col. 3, lines 1-20; Col. 5, lines 20-30);…
Poeppel further teaches:
a manual mode with assisted security, in which the manual guidance signals corrected by the information from the detection module are selected (See at least Poeppel: Para. 0041); and 
a manual mode with assisted navigation, in which the manual guidance signals corrected by the guidance set point signals are selected (See at least Poeppel: Para. 0041).	
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Hawkins in combination with Samakwong, to incorporate corrected manual signals, as taught by Poeppel, for the benefit of increasing driving quality (see at least Poeppel: Para. 0041).

Regarding claim 19, Hawkins in combination with Samakwong and Poeppel teaches the system according to claim 16. Hawkins further teaches:
wherein the navigation module comprises means for telecommunication with a remote computer (See at least Hawkins: Fig. 1; Col. 3, lines 1-20).

Regarding claim 20, Hawkins in combination with Samakwong and Poeppel teaches the system according to claim 16. Hawkins further teaches:
wherein the navigation module further comprises geolocation means (See at least Hawkins: Col. 3, lines 21-37).

Regarding claim 24, Hawkins in combination with Samakwong and Poeppel teaches the system according to claim 16. Hawkins further teaches:
wherein the detection module comprises a submodule for detecting protection zones comprising: at least one laser to detect a presence of an obstacle in a zone surrounding the vehicle (See at least Hawkins: Col. 3, lines 30-37).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Samakwong and Poeppel as applied to claim 16 above, and further in view of Smith et al. (US 5890545, hereinafter Smith).
Regarding claim 18, Hawkins in combination with Samakwong and Poeppel teaches the system according to claim 16.
Yet, Hawkins in combination with Samakwong and Poeppel does not explicitly teach:
wherein the switching module can select a maintenance mode, in which all of the elements of the control system, with the exception of the human-control devices, are deactivated.
However, in the same field of endeavor, Smith teaches:
wherein the switching module can select a maintenance mode, in which all of the elements of the control system, with the exception of the human-control devices, are deactivated (See at least Smith: Col. 10, lines 52-61).
It would have been obvious to one of ordinary skill in the art to include in the system of Hawkins in combination with Samakwong and Poeppel with maintenance mode as taught by Smith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide safety.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Samakwong and Poeppel as applied to claim 16 above, and further in view of Waltz et al. (US 20130054076, hereinafter Waltz).
Regarding claim 21, Hawkins in combination with Samakwong and Poeppel teaches the system according to claim 16.
Yet, Hawkins in combination with Samakwong and Poeppel does not explicitly teach:
wherein the guidance set point signals comprise a speed set point, a truck wheel angle of rotation set point, a fork elevation set point, a fork angle of inclination set point, and a fork separation set point.
However, in the same field of endeavor, Waltz teaches:
wherein the guidance set point signals comprise a speed set point, a truck wheel angle of rotation set point, a fork elevation set point, a fork angle of inclination set point, and a fork separation set point (See at least Waltz: Para. 0013; Para. 0031).
It would have been obvious to one of ordinary skill in the art to include in the system of Hawkins in combination with Samakwong and Poeppel with set point signals as taught by Waltz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide forklift information.

Regarding claim 22, Hawkins in combination with Samakwong and Poeppel teaches the system according to claim 16.
Yet, Hawkins in combination with Samakwong and Poeppel does not explicitly teach:
wherein the detection module comprises a fork management submodule comprising: 
sensors for detecting a presence of a load on forks; and fork position sensors.
However, in the same field of endeavor, Waltz teaches:
wherein the detection module comprises a fork management submodule comprising: 
sensors for detecting a presence of a load on forks; and fork position sensors (See at least Waltz: Para. 0027).
It would have been obvious to one of ordinary skill in the art to include in the system of Hawkins in combination with Samakwong and Poeppel with sensors as taught by Waltz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide forklift information.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Samakwong, Poeppel and Waltz as applied to claim 22 above, and further in view of Svensson et al. (US 20160090283, hereinafter Svensson).
Regarding claim 23, Hawkins in combination with Samakwong and Poeppel teaches the system according to claim 22.
Yet, Hawkins in combination with Samakwong, Poeppel and Waltz does not explicitly teach:
wherein the fork management sub-module comprises means for detecting an inconsistency relating to the load on the forks and for transmitting a stop signal in the event of any inconsistency.
However, in the same field of endeavor, Svensson teaches:
wherein the fork management sub-module comprises means for detecting an inconsistency relating to the load on the forks and for transmitting a stop signal in the event of any inconsistency (See at least Svensson: Para. 0061).
It would have been obvious to one of ordinary skill in the art to include in the system of Hawkins in combination with Samakwong, Poeppel and Waltz with inconsistency detecting as taught by Svensson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Samakwong as applied to claim 14 above, and further in view of Waltz.
Regarding claim 25, Hawkins in combination with Samakwong teaches the system according to claim 14.
Yet, Hawkins in combination with Samakwong does not explicitly teach:
wherein the human-control devices are selected from the group consisting of an accelerator pedal, a brake pedal, a steering wheel, a vehicle direction of travel selector, and a lever for controlling lifting, inclination and separation of forks.
However, in the same field of endeavor, Waltz teaches:
wherein the human-control devices are selected from the group consisting of an accelerator pedal, a brake pedal, a steering wheel, a vehicle direction of travel selector, and a lever for controlling lifting, inclination and separation of forks (See at least Waltz: Fig. 3; Para. 0013).
It would have been obvious to one of ordinary skill in the art to include in the system of Hawkins in combination with Samakwong with control devices as taught by Waltz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide operational function to the forklift.

Regarding claim 26, Hawkins in combination with Samakwong teaches the system according to claim 14.
Yet, Hawkins in combination with Samakwong does not explicitly teach:
A lift truck vehicle comprising a control system.
However, in the same field of endeavor, Waltz teaches:
A lift truck vehicle comprising a control system (See at least Waltz: Fig. 3; Para. 0013).
It would have been obvious to one of ordinary skill in the art to include in the system of Hawkins in combination with Samakwong with control devices as taught by Waltz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide operational function to the forklift.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        /TYLER J LEE/Primary Examiner, Art Unit 3663